[UNPUBLISHED]
PER CURIAM.
In this appeal from the district court’s1 revocation of Billy S. Holbert’s supervised release, his counsel has filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw, suggesting that there are no non-frivolous issues. After reviewing the record independently pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we order the judgment amended as follows: Holbert’s revocation prison sentence remains 1 year and 1 day, but his ensuing term of supervised release will be 23 months minus 1 day. See 18 U.S.C. § 3583(h). In all other respects, we affirm the judgment of the district court. We grant counsel’s withdrawal motion.

. The Honorable James M. Moody, United States District Judge for the Eastern District of Arkansas.